Citation Nr: 1759322	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for allergic rhinitis. 

2. Entitlement to a compensable rating prior to September 29, 2008, and in excess of 30 percent disabling as of September 29, 2008 for hypertension with chronic kidney disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). The Board remanded the case in July 2017. 

During the pendency of the appeal, a September 2009 rating decision granted an increased rating for hypertension with chronic kidney disease of 30 percent, effective September 29, 2008. As this rating is not the maximum allowable, the issue remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned. A copy of the transcript of that hearing has been associated with the claims file.

The issues of service connection for allergic rhinitis and an increased evaluation for hypertension with chronic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted. 

The record reflects that after the July 2017 Board remand was issued, the AOJ scheduled the Veteran for VA examinations to assess the current severity of his hypertension with chronic kidney disease and to obtain an etiological opinion concerning his claimed allergic rhinitis. These examinations were completed in November 2017. Thereafter, the RO did not issue a supplemental statement of the case (SSOC), but instead returned these issues to the Board for further consideration. Simply stated, the AOJ did not fully comply with the July 2017 remand directives as it did not issue an SSOC. As such, these claims must again be remanded for compliance with the Board's prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon the VA a duty to ensure compliance with those terms). See also 38 C.F.R. § 19.31 (2017).  On remand, the AOJ must issue an SSOC which considers the most recent VA examinations and any additional evidence added to the file since the October 2016 SSOC. 

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case with respect to the issues on appeal.  Afford the Veteran and his representative a reasonable period of time within which to respond thereto. Thereafter, this case should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

